Title: From Thomas Jefferson to the Board of War, 25 January 1780
From: Jefferson, Thomas
To: Board of War



In Council Jan. 25th. 1780.

Mr. Randolph having been at first appointed a Lieut: of horse, and declined accepting it Mr. Reid was then appointed. He therefore is conceived to Stand on a footing of an original appointment. He raised his whole quota within a few Days after receiving notification from the executive. This then not being a case of vacancy by  Death, resignation or removal, where regular succession takes place, and Mr. Reid claiming his Lieutenancy on the same footing of original appointment as Mr. Nicolson claims his command of cornet, the board is of opinion it is improper to refer it for decision to a Board of Officers as it would have been to have referred the original appointment to them: and are of opinion that Mr. Reid is entitled to receive a Lieutenan[t’s] Commission.

Th: Jefferson

